DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicants' s Amendment/Remark filed on June 15, 2022.  Claims 4, 6, 8, 11-15 and 17-20 have been amended.  Claims 1-20 are still pending.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Regarding claims 1-4, 6-11 and 13-20
a.	Applicant’s argument:  Applicant argues on page 7 of the Remark that “In this regard, independent claim 1 recites "graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region." Independent claims 10 and 16 contain analogous recitations. The Examiner's citation to Razzaque for these elements, however, is error.  In particular, the Examiner points to paragraph [0087] of Razzaque as purportedly teaching "graphically representing data sufficiency ... ." Office action, p.6. This misunderstands Razzaque. Paragraph [0087] of Razzaque does not teach or suggest an output that reflects whether or not there is enough data at a particular voxel to generate the anatomical model in that voxel. Rather, it describes what the instant specification excludes from the definition of "data sufficiency" - "determining the intensity, color, contrast, brightness, etc." based on the nature of the data - and then displaying the corresponding image, not a graphical representation of the data of sufficiency of that image. See, e.g., Razzaque   [0087] ("For example, if the 3D visualizable medical data is a CT scan, then determining the image guidance information in block 2340 may include rendering a planar slice corresponding to the region of interest from the CT scan.").
b.	Examiner’s response:   Examiner respectfully disagrees with the argument, since the combination of Razzaque and HATANAKA fairly discloses each and every limitation of a claim 1.  Applicant argues base on the explanation that haven’t been claimed “whether or not there is enough data at a particular voxel to generate the anatomical model in that voxel…”; “data sufficient” is broad term that should be any kind of data, since “data sufficient” has not been defined, if Applicant further defines or clarifies that term (spec. [0046]) as the argument that would overcome the current art rejection.  Therefore, the argument is not persuasive.

Regarding to claims 2, 6 and 20
a.	Applicant’s argument:  Applicant argues on page 7 of the Remark that Claim 2 recites "outputting guidance to a practitioner to increase data sufficiency of at least a portion of the three-dimensional geometric model."  Claim 20 contains similar recitations. These claims relate to aspects of the disclosure where the practitioner is provided with cues that allow the practitioner to collect additional two-dimensional image slices in order to improve and/or complete the three-dimensional geometric model. See, e.g., Specification   [0055]. The cited teachings in Razzaque (see Office action, pp.9-10) relate to graphical representations that allow the practitioner to recognize the relationship between objects in the display, such as rendering closer objects more brightly than more distant objects. This has nothing to do with data sufficiency, much less to providing guidance to improve data sufficiency.
b.	Examiner’s response:   Examiner respectfully disagrees with the argument, because Razzaque’s par. 0161 fairly disclose the claim limitation; the image guidance system of Razzaque show the viewer the rendered objects that are brighter or transparent that increase the data sufficiency.  The data sufficient has not been defined (as applied to claim 6 as well).  Therefore, the argument is not persuasive.

Regarding to claims 9, 14 and 19
a.	Applicant’s argument:  Applicant argues on page 11 of the Remark that Claim 9 recites "outputting a data collection cue." Claims 14 and 19 contain similar recitations. By way of further explanation, "the term 'data collection cue' refers to a cue that relates the motion of catheter 13 to data collection." Specification   [0054]. One example is "a cue that informs the practitioner to slow down" the roll speed of a catheter in order to ensure that the heart chamber can be imaged in one complete rotation of the 
catheter. Id. The cited passage of Razzaque relates to "visual cues regarding the distance from the needle tip to the targeted anatomy." Office action, p.14. This is not a relationship between catheter motion and data collection as claimed.
b.	Examiner’s response:   Examiner respectfully disagree with the argument because Razzaque’ s paragraph 0135 fairly discloses the highlight claim limitation; once again the data collection cue is broad term that would be “visual cues, such as the drive speed of the needle” that guide the physician during his/her operation.  In addition, Applicant has not been defined or clarified “visual cues”.  Therefore, the argument is not persuasive.

Regarding to claims 15 
a.	Applicant’s argument:  Applicant argues on page 11 of the Remark that Claim 15 is a special case of claim 14, "wherein the data collection cue is responsive to a rotational speed of the ICE catheter." No relevant teachings can be found in Razzaque, which refers only to "the drive speed of the needle" (Office action, p.22), not its rotational speed.
b.	Examiner’s response:   Examiner respectfully disagree with the argument because Razzaque’ s paragraph 0135 also fairly discloses the highlight claim invention; Razzaque discloses the speed of the needle that equivalent with “a rotational speed of the ICE catheler of the claim invention.  If Applicant further defines or clarifies “a rotational speed” that may overcome the current art of rejection.  Therefore, the argument is not persuasive.

Regarding to claims 5 and 12 
a.	Applicant’s argument:  Applicant argues on page 11 of the Remark that “… Claim 5 depends from claim 1. The shortcomings of the combination of Razzaque and Hatanaka with respect to claim 1, discussed at length above, are neither addressed nor overcome via the addition of Chau. For this reason alone, the combination of Razzaque, Hatanaka, and Chau does not render claim 5 prima facie obvious.”
b.	Examiner’s response:   Examiner respectfully disagree with the argument, because Razzaque in view of Hatanaka fairly discloses the highlight claim invention, except the one-dimensional illustration of data sufficiency of the three-dimensional geometric model that is taught by Chau, Chau’s system is same medical field that collects data and processes data and display data.  The output data (image or data sufficiency) that shows the physician is one-dimensional illustration (Chau, see FIG. 9).   Once again, the “one-dimensional illustration” has not been defined or clarifies.  Applicant should further define or clarify that would overcome the current art rejection.  Therefore, the argument is not persuasive.
Therefore, for the reasons stated above, and presented in the detail action below, the rejection from the first Office Action are maintain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US 20110137156 A1, hereinafter Razzaque) in view of HATANAKA et al. (US 20190362548 A1, hereinafter HATANAKA).
Regarding claim 1.  Razzaque discloses a method of generating a three-dimensional geometric model of an anatomical region, the method comprising:
defining a three-dimensional voxel space (Razzaque, see FIG. 23 and at least par. [0076] FIG. 23 illustrates a method 2300 for image management in image-guided medical procedures. In block 2310, pose information for a set of 3D visualizable medical data is determined. The term "3D visualizable medical data" is a broad that encompasses its ordinary and customary meaning, and includes, without limitation any data in a volume or 3D space that can be displayed) comprising a plurality of voxels (Razzaque, see at least par. [0087], Turning again to FIG. 24, the region of interest 2460 is a plane that has been cut through 3D visualizable medical data. Determining that the appearance of that region of interest 2460 can include determining the intensity, color, contrast, brightness, etc. of each voxel (or pixel, subpixel, or other unit) for that image based on the corresponding information in the 3D visualizable medical data. For example, if the 3D visualizable medical data is a CT scan, then determining the image guidance information in block 2340 may include rendering a planar slice corresponding to the region of interest from the CT scan.);
receiving a plurality of two-dimensional echographic image slices of the anatomical region (Razzaque, see at least par. [0184], When displaying 3D volumetric data, voxels in front (closer to the virtual camera) typically obscure the voxels behind them. This hides information that may be important from preoperative 3D data and real-time or live 3D data because the surgeon can only clearly view the closest voxels. As noted above, one way to deal with displaying volumetric data is to allow the doctor to view the data as 2D slices), wherein each image slice of the plurality of image slices is associated with localization information (Razzaque, see at least par. [0181] In some embodiments, similar techniques can be used to control the images that are displayed in 2D, as in FIG. 1. That is, the manipulation of a medical device, such as a needle, scalpel, ultrasound probe, etc, can control what planes are shown in the display. For example, if a surgeon moved a needle toward and away from herself, she might color sweep through the 3D volume and the corresponding slices of the 3D volume may be shown on the display. (See, e.g., FIGS. 23 to 36D and accompanying text);
assembling the plurality of two-dimensional echographic image slices of the anatomical region into a three-dimensional model of the anatomical region using the associated localization information (Razzaque, see at least par. [0198] In some embodiments, the volumetric data is sliced (e.g., resampled) into a set of image planes or image volumes that are parallel to the plane of interest. (See, e.g., FIG. 36A-36D and accompanying text) The distance between the image planes or volumes may be dependent on the resolution of the volume dataset, the display monitor's resolution, and the computational resources available (e.g., larger spacing may result in faster rendering and a higher frame rate, but a lower fidelity image in each frame). For example, an image plane (or volume) may be created for each depth resolution in the volumetric data, or a predefined or determined number of slices may be used. Each image plane or volume is then blurred; the "radius" of the blur may increase with the distance from the image slice to the plane or volume of interest (e.g., images slices further from the plane of interest may be made blurrier than image slices close to the plane-of-interest). The image plane coincident with the plane-of-interest itself may have no blur (e.g., it may be rendered using the standard reconstruction for the display monitor's resolution). In some embodiments, the image planes' brightnesses, contrasts and/or transparencies may then be modulated by their distance from the plane or region of interest. In some embodiments, the planes may then be rendered in back-to-front order. Various embodiments may also be implemented directly on programmable graphics hardware, dedicated hardware, etc. to reduce processing time and or memory usage.);


    PNG
    media_image1.png
    548
    652
    media_image1.png
    Greyscale

graphically representing data sufficiency (Razzaque, see par. 0087], “the intensity, color, contrast, brightness, etc. of each voxel (or pixel, subpixel, or other unit) for that image based on the corresponding information in the 3D visualizable medical data. For example, if the 3D visualizable medical data is a CT scan, then determining the image guidance information in block 2340 may include rendering a planar slice corresponding to the region of interest from the CT scan.”) of the three-dimensional model of the anatomical region (Razzaque, see at least par. [0184] When displaying 3D volumetric data, voxels in front (closer to the virtual camera) typically obscure the voxels behind them. This hides information that may be important from preoperative 3D data and real-time or live 3D data because the surgeon can only clearly view the closest voxels. As noted above, one way to deal with displaying volumetric data is to allow the doctor to view the data as 2D slices, in cross section, etc. In some instances, however, there are determinable differences among the voxels in the 3D data. Therefore, in some embodiments, the image guidance system can display only those voxels that meet certain criteria. For example, in the case of a preoperative CT scan, the voxels containing bone matter should be determinable based on tissue density. Therefore, the image guidance system may display only those voxels within a certain range of tissue densities. As another example, when the volumetric image of a fetus in the womb is visualized from 3D ultrasound data, embodiments of the image guidance system may make all voxels that represent fluid surrounding the fetus transparent or invisible, thus allowing the surface of the fetus to be visible.),  Examiner notes “data sufficient” refers to the availability of suitable image data at a given voxel (spec.).
Razzaque discloses graphically outputting the three-dimensional model of the anatomical region in the three-dimensional voxel space, but does not explicitly discloses graphically outputting the three-dimensional geometric model of the anatomical region in the three-dimensional voxel space.  However, HATANAKA discloses:
graphically outputting the three-dimensional geometric model of the anatomical region in the three-dimensional voxel space (HATANAKA, see pars.  [0091] The three-dimensional shape data 116 represents the three-dimensional shape of the patient's heart, generated based on the tomographic image data 112a, 112b, . . . and the segmentation data 113. The three-dimensional shape data 116 indicates whether each voxel in a bounding box provided in the three-dimensional space is inside, outside, or on the boundary of the patient's heart.  [0092] The deformed mesh model data 117 represents a three-dimensional mesh model of the patient's heart, generated by deforming the template mesh model represented by the template mesh model data 111.  [0326] FIG. 42 illustrates an example of a mesh model representing the shape of a patient's heart. A created mesh model 95 accurately represents the patient's heart.).


    PNG
    media_image2.png
    555
    552
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Razzaque disclosed invention, and have graphically outputting the three-dimensional geometric model of the anatomical region in the three-dimensional voxel space, as taught by HATANAKA, in order to prove the apparatus and method for creating an accurate heart mesh model, there is a method of automatically extracting a sharp three-dimensional heart valve image that is usable for measuring various data on heart valves.

Regarding claim 2.  Razzaque in view of HATANKA discloses the method according to claim 1, further comprising outputting guidance to a practitioner to increase data sufficiency of at least a portion of the three-dimensional geometric model (Razzaque, see FIGs. 11-12 and par. [0161] an image guidance system will render relative location information. The relative location information may be shown with color (e.g., objects may be rendered in brighter colors if they are closer), with rendering techniques (e.g., objects may be rendered with transparency so that one object behind another may be visible, but visually appear behind the closer object), with geometry (e.g., a geometric connector may be shown that will allow the viewer to discern the relative relationships), or with any other appropriate technique. FIGS. 11 and 12 illustrate example geometry and transparency being used to show relative locations of two objects.  [0162] For example, in some embodiments, if the intersection point of an ablation needle is outside of the area of the ultrasound slice, the image guidance system can draw geometry, such as a line (or rectangle) in the plane of the slice to indicate the needle's and ultrasound image's relative positions. This is depicted in FIG. 11. In some embodiments, the relative locations could also be represented using vertical and horizontal elements coplanar with the ultrasound or other image slice, as depicted in FIG. 12. In some embodiments, using geometry that is coplanar with the ultrasound image slice may provide an intuitive understanding of the relative locations of an image slice and an ablation needle.).

Regarding claim 3. Razzaque in view of HATANKA discloses the method according to claim 1, wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises representing the data sufficiency of the three-dimensional geometric model of the anatomical region using voxel opacity (Razzaque, see at least par. [0186] For example, in some embodiments, the image guidance system may have a Doppler 3D mode, in which volumetric images (such as a 3D ultrasound) are sampled, and then those volumetric images are displayed such that only those voxels which contain flow (above some threshold velocity) are opaque, while all other voxels (without sufficient flow) are made transparent. By displaying only the portions of the image that have Doppler-detected motion, the image guidance system may provide an easy-to-decipher 3D image of the progress of the ablation. For example, FIG. 18 illustrates a needle 1845 ablating tissue while a 3D ultrasound probe 1855 is collecting ultrasound data. The Doppler data is collected from 3D ultrasound probe 1855 and only the progress of the ablation 1804 is shown on display 1820. One or more slices of the collected ultrasound data may also be shown on display 1820 (not pictured).).

Regarding claim 4. Razzaque in view of HATANKA discloses the method according to claim 4, wherein, for a selected voxel of the plurality of voxels, an opacity of the selected voxel increases as data sufficiency at the selected voxel increases (Razzaque, see at least par. [0159] In some embodiments, the image guidance system modifies the color and brightness of display elements that are in front of or behind the plane of the display (e.g., where the needle and ultrasound image intersect or the plane of the monitor). The image guidance system may shift the rendered color towards a uniform or background color with increasing distance from the display plane. In some embodiments, this may be accomplished by means of the OpenGL "fog" feature, which can "bathe" all displayed geometry in a color whose opacity increases with distance from the display plane. This may vary on a per-pixel basis. The farther the object is behind the display plane, the more it may be blended with the background color. This may also be applied to objects in front of the display plane by reversing the depth or Z coordinates. In some embodiments, ghosting reduction may also be implemented as a fragment shader or other routine or program, running on programmable graphics hardware or a CPU, etc. The input to a fragment program may be the color of the pixel, the color of surrounding pixels and the depth (e.g., Z depth, or the absolute distance to the plane of the monitor). The program may use the first two inputs to compute the contrast in the region local to the current pixel. The program may then reduce the contrast for those high-contrast regions, based on how far they are from the monitor's display plane. This program may also be implemented as the converse or opposite of an edge enhancement filter while also taking into account the screen depth of the edges.). 

Regarding claim 6. Razzaque in view of HATANKA discloses the method according to claim 6, wherein the one-dimensional illustration of the data sufficiency of the three-dimensional geometric model represents data sufficiency of the three-dimensional geometric model relative to angular orientation of the plurality of echographic image slices (Razzaque, see at least par. [0148], the image guidance system may indicate spatial relationships with graphical indicators. For example, in FIGS. 8 and 9, graphical indicators help indicate the spatial relationship between a needle and an ultrasound image. These also provide an indication of the relative angle of the needle and the image.).

Regarding claim 7. Razzaque in view of HATANKA discloses the method according to claim 1, wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises outputting a two-dimensional illustration of the data sufficiency of the three-dimensional geometric model (Razzaque, see at least par. [0113], As another example, consider the physical markings that may be on the instruments themselves. These markings can help orient a physician during use of the instrument. In some embodiments, the image guidance unit may represent these markings in the images displayed in the display. For example, certain ultrasound transducers are built with an orientation mark (e.g., a small bump) on one side of the transducing array. That mark may also be shown in the ultrasound image on the scanner's display, to help the physician understand where the scanned anatomical structures shown on screen are located under the transducer, inside the patient. In some embodiments, the image guidance system may display a symbolic 3D representation of the orientation mark both next to the motion-tracked ultrasound slice (e.g., moving with the displayed ultrasound slice) and next to the 2D ultrasound slice also displayed by the IVS. An example of this is displayed in FIG. 7, where a small rectilinear volume corresponding to a feature on an ultrasound probe is shown both in proximity to the ultrasound slice displayed in 3D and the ultrasound slice displayed as a 2D image).

    PNG
    media_image3.png
    757
    635
    media_image3.png
    Greyscale


Regarding claim 8. Razzaque in view of HATANKA discloses the method according to claim 8, wherein the two-dimensional illustration of the data sufficiency of the three-dimensional geometric model represents data sufficiency of the three-dimensional geometric model relative to localization of the plurality of echographic image slices (Razzaque, see FIG. 19 and at least par. [0187], Doppler information can be collected over time as the doctor sweeps a 2D ultrasound probe over a volume. Since the ultrasound probe is tracked, the image guidance system can determine the relative locations of the collected ultrasound slices and locate them in 3D space. From this data, in some embodiments, the image guidance data can approximate 3D flow information in various ways. For example, in some embodiments, in order to observe the progression of the ablation with a 2D transducer, the physician may continually sweep the ultrasound transducer back and forth over the general area of tissue that contains the lesion and ablation needle. Some of the tissue being ablated contains may expand into micro bubbles that can be detected in ultrasound. The image guidance system may extract those pixels and represent the area of Doppler flow (e.g., "a Doppler slice"), relative to the latest 2D ultrasound image ("the ultrasound slice"). For example, as depicted in FIG. 19, as 2D ultrasound probe 1955 is swept across the volume of interest, Doppler slices 1921 may be collected and displayed on display 1920. Additionally, the ultrasound slice 1922 may also be displayed. Optionally, ultrasound needle 1945 may also be displayed on display 1920).

Regarding claim 9. Razzaque in view of HATANKA discloses the method according to claim 1, wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises outputting a data collection cue (Razzaque, see at least [0135], The rings may be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the physician with visual cues regarding the distance from the needle tip to the targeted anatomy. In some embodiments, the spacing of the rings may indicate other aspects of the data, such as the drive speed of the needle, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property).

Regarding claim 10.  Razzaque discloses a method of generating a three-dimensional geometric model of a heart, the method comprising:
receiving a plurality of two-dimensional image slices of the heart from an intracardiac echocardiography (“ICE”) catheter, wherein each image slice of the plurality of image slices is associated with localization information of the ICE catheter (Razzaque, see at least par [0187] In some embodiments, Doppler information can be collected over time as the doctor sweeps a 2D ultrasound probe over a volume. Since the ultrasound probe is tracked, the image guidance system can determine the relative locations of the collected ultrasound slices and locate them in 3D space. From this data, in some embodiments, the image guidance data can approximate 3D flow information in various ways. For example, in some embodiments, in order to observe the progression of the ablation with a 2D transducer, the physician may continually sweep the ultrasound transducer back and forth over the general area of tissue that contains the lesion and ablation needle. Some of the tissue being ablated contains may expand into micro bubbles that can be detected in ultrasound. The image guidance system may extract those pixels and represent the area of Doppler flow (e.g., "a Doppler slice"), relative to the latest 2D ultrasound image ("the ultrasound slice"). For example, as depicted in FIG. 19, as 2D ultrasound probe 1955 is swept across the volume of interest, Doppler slices 1921 may be collected and displayed on display 1920. Additionally, the ultrasound slice 1922 may also be displayed. Optionally, ultrasound needle 1945 may also be displayed on display 1920.);



    PNG
    media_image4.png
    621
    550
    media_image4.png
    Greyscale


graphically outputting the plurality of two-dimensional image slices in a plurality of voxels according to the associated localization information of the ICE catheter (Razzaque, see at least par. [0186] For example, in some embodiments, the image guidance system may have a Doppler 3D mode, in which volumetric images (such as a 3D ultrasound) are sampled, and then those volumetric images are displayed such that only those voxels which contain flow (above some threshold velocity) are opaque, while all other voxels (without sufficient flow) are made transparent. By displaying only the portions of the image that have Doppler-detected motion, the image guidance system may provide an easy-to-decipher 3D image of the progress of the ablation. For example, FIG. 18 illustrates a needle 1845 ablating tissue while a 3D ultrasound probe 1855 is collecting ultrasound data. The Doppler data is collected from 3D ultrasound probe 1855 and only the progress of the ablation 1804 is shown on display 1820. One or more slices of the collected ultrasound data may also be shown on display 1820 (not pictured)), thereby creating a three-dimensional model of the anatomical region (Razzaque, see at least par. [0200] As another example, consider an embodiment in which the volume is divided into parallel slices. These slices are parallel to the display screen, or parallel to the ultrasound transducer. The slices are drawn from back to front. The transparency of the slice is determined by some function whose input is its distance from the region of interest (such as the ultrasound transducer). Similarly the blurriness may be determined by a similar function. The transparency may be passed as the alpha parameter to the 3D rendering library (OpenGL, DirectX, etc.). Blur may be passed to the 3D rendering library as a maximum MIPMAP level.);
 graphically representing data sufficiency of the three-dimensional model of the anatomical region (Razzaque, see at least par. [0184] When displaying 3D volumetric data, voxels in front (closer to the virtual camera) typically obscure the voxels behind them. This hides information that may be important from preoperative 3D data and real-time or live 3D data because the surgeon can only clearly view the closest voxels. As noted above, one way to deal with displaying volumetric data is to allow the doctor to view the data as 2D slices, in cross section, etc. In some instances, however, there are determinable differences among the voxels in the 3D data. Therefore, in some embodiments, the image guidance system can display only those voxels that meet certain criteria. For example, in the case of a preoperative CT scan, the voxels containing bone matter should be determinable based on tissue density. Therefore, the image guidance system may display only those voxels within a certain range of tissue densities. As another example, when the volumetric image of a fetus in the womb is visualized from 3D ultrasound data, embodiments of the image guidance system may make all voxels that represent fluid surrounding the fetus transparent or invisible, thus allowing the surface of the fetus to be visible.), 
Razzaque discloses thereby creating a three-dimensional model of the anatomical region; and graphically representing data sufficiency of the three-dimensional model of the anatomical region, but Razzaque does not explicitly discloses thereby creating a three-dimensional geometric model of the heart; and graphically representing data sufficiency of the three-dimensional geometric model of the heart.  However, HATANKA discloses:
thereby creating a three-dimensional geometric model of the heart (HATANAKA, see pars.  [0326] FIG. 42 illustrates an example of a mesh model representing the shape of a patient's heart. A created mesh model 95 accurately represents the patient's heart.); and
graphically representing data sufficiency of the three-dimensional geometric model of the heart (HATANAKA, see pars.  [0091] The three-dimensional shape data 116 represents the three-dimensional shape of the patient's heart, generated based on the tomographic image data 112a, 112b, . . . and the segmentation data 113. The three-dimensional shape data 116 indicates whether each voxel in a bounding box provided in the three-dimensional space is inside, outside, or on the boundary of the patient's heart.  [0092] The deformed mesh model data 117 represents a three-dimensional mesh model of the patient's heart, generated by deforming the template mesh model represented by the template mesh model data 111).

    PNG
    media_image2.png
    555
    552
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Razzaque disclosed invention, and have thereby creating a three-dimensional geometric model of the heart; and graphically representing data sufficiency of the three-dimensional geometric model of the heart, as taught by HATANAKA, in order to prove the apparatus and method for creating an accurate heart mesh model, there is a method of automatically extracting a sharp three-dimensional heart valve image that is usable for measuring various data on heart valves and to carry out the patient-specific heart simulation with high accuracy.

Regarding claim 11.  Razzaque in view of HATANAKA discloses the method according to claim 11, wherein graphically representing data sufficiency of the three-dimensional geometric model of the heart comprises representing data sufficiency at a selected voxel of the plurality of voxels using opacity of the selected voxel (Razzaque, see at least par. [0186], the image guidance system may have a Doppler 3D mode, in which volumetric images (such as a 3D ultrasound) are sampled, and then those volumetric images are displayed such that only those voxels which contain flow (above some threshold velocity) are opaque, while all other voxels (without sufficient flow) are made transparent).

Regarding claim 13. Razzaque in view of HATANAKA discloses the method according to claim 11, Razzaque discloses wherein graphically representing data sufficiency of the three-dimensional geometric model of the heart comprises representing data sufficiency of the three-dimensional geometric model of the heart using a two-dimensional illustration of data sufficiency relative to localization of the ICE catheter (Razzaque, see FIG. 23 and at least par. [0180] Physicians often attempt to maintain 2D ultrasound planes in order to keep the shaft of the needle within the ultrasound image. Doing so may allow then to watch as the needle advances through the tissues. In some embodiments herein, the image guidance system may maintain the displayed ultrasound image within the needle's path automatically. If the doctor can see what is in the needle's path (as shown in the displayed plane of the 3D volumetric data) she may be able to see what will be in the needle's path when she drives the needle. By being able to see this, she may be able to avoid piercing any tissue that should not be pierced by the needle's path. In some embodiments, as the physician advances the needle towards a target, the cross-sectional plane may be chosen automatically by the image guidance system such that it shows the needle, the tissue surrounding the needle, and any structures that are about to be pierced by the needle. (See, e.g., FIGS. 23 to 36D and accompanying text).

Regarding claim 14. Razzaque in view of HATANAKA discloses the method according to claim 11, Razzaque discloses wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises outputting a data collection cue (Razzaque, see at least [0135] The rings may be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the physician with visual cues regarding the distance from the needle tip to the targeted anatomy.).

Regarding claim 15. Razzaque in view of HATANAKA discloses the method according to claim 15, Razzaque discloses wherein the data collection cue is responsive to a rotational speed of the ICE catheter (Razzaque, see at least [0135] The rings may be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the physician with visual cues regarding the distance from the needle tip to the targeted anatomy. In some embodiments, the spacing of the rings may indicate other aspects of the data, such as the drive speed of the needle, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property).

Regarding claim 16. A system for generating a three-dimensional geometric model of a heart, comprising:  an imaging and modeling module configured to process the method of claim 10, therefore it is rejected for the same rationale of claim 10.

Regarding claim 17. Razzaque in view of HATANAKA discloses the method according to claim 17, wherein the imaging and modeling module is configured to graphically represent data sufficiency of the three-dimensional geometric model of the heart using voxel opacity (Razzaque, see at least par. [0186] For example, in some embodiments, the image guidance system may have a Doppler 3D mode, in which volumetric images (such as a 3D ultrasound) are sampled, and then those volumetric images are displayed such that only those voxels which contain flow (above some threshold velocity) are opaque, while all other voxels (without sufficient flow) are made transparent. By displaying only the portions of the image that have Doppler-detected motion, the image guidance system may provide an easy-to-decipher 3D image of the progress of the ablation. For example, FIG. 18 illustrates a needle 1845 ablating tissue while a 3D ultrasound probe 1855 is collecting ultrasound data. The Doppler data is collected from 3D ultrasound probe 1855 and only the progress of the ablation 1804 is shown on display 1820. One or more slices of the collected ultrasound data may also be shown on display 1820 (not pictured).).

Regarding claim 18. Razzaque in view of HATANAKA discloses the method according to claim 17, wherein the imaging and modeling module is configured to graphically represent data sufficiency of the three-dimensional geometric model of the heart using a one- or two-dimensional illustration (Razzaque, see FIG. 19 and at least par. [0187] In some embodiments, Doppler information can be collected over time as the doctor sweeps a 2D ultrasound probe over a volume. Since the ultrasound probe is tracked, the image guidance system can determine the relative locations of the collected ultrasound slices and locate them in 3D space. From this data, in some embodiments, the image guidance data can approximate 3D flow information in various ways. For example, in some embodiments, in order to observe the progression of the ablation with a 2D transducer, the physician may continually sweep the ultrasound transducer back and forth over the general area of tissue that contains the lesion and ablation needle. Some of the tissue being ablated contains may expand into micro bubbles that can be detected in ultrasound. The image guidance system may extract those pixels and represent the area of Doppler flow (e.g., "a Doppler slice"), relative to the latest 2D ultrasound image ("the ultrasound slice"). For example, as depicted in FIG. 19, as 2D ultrasound probe 1955 is swept across the volume of interest, Doppler slices 1921 may be collected and displayed on display 1920. Additionally, the ultrasound slice 1922 may also be displayed. Optionally, ultrasound needle 1945 may also be displayed on display 1920.).

Regarding claim 19.  Razzaque in view of HATANAKA discloses the method according to claim 17, wherein the imaging and modeling module is configured to graphically represent data sufficiency of the three-dimensional geometric model of the heart using a data collection cue (Razzaque, see at least [0135] The rings may be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the physician with visual cues regarding the distance from the needle tip to the targeted anatomy.).

Regarding claim 20.  Razzaque in view of HATANAKA discloses the method according to claim 17, wherein the imaging and modeling module is configured to output guidance to a practitioner to increase data sufficiency of at least a portion of the three-dimensional geometric model of the heart (Razzaque, see at least par. [0187] In some embodiments, Doppler information can be collected over time as the doctor sweeps a 2D ultrasound probe over a volume. Since the ultrasound probe is tracked, the image guidance system can determine the relative locations of the collected ultrasound slices and locate them in 3D space. From this data, in some embodiments, the image guidance data can approximate 3D flow information in various ways. For example, in some embodiments, in order to observe the progression of the ablation with a 2D transducer, the physician may continually sweep the ultrasound transducer back and forth over the general area of tissue that contains the lesion and ablation needle. Some of the tissue being ablated contains may expand into micro bubbles that can be detected in ultrasound. The image guidance system may extract those pixels and represent the area of Doppler flow (e.g., "a Doppler slice"), relative to the latest 2D ultrasound image ("the ultrasound slice"). For example, as depicted in FIG. 19, as 2D ultrasound probe 1955 is swept across the volume of interest, Doppler slices 1921 may be collected and displayed on display 1920. Additionally, the ultrasound slice 1922 may also be displayed. Optionally, ultrasound needle 1945 may also be displayed on display 1920.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US 20110137156 A1, hereinafter Razzaque) in view of HATANAKA et al. (US 20190362548 A1, hereinafter HATANAKA) as applied claim 1 above and further in view of Chau et al. (US 20140228714 A1, hereinafter Chau).
Regarding claim 5. Razzaque in view of HATANAKA discloses the method according to claim 1, wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises outputting a three-dimensional illustration of the data sufficiency of the three-dimensional geometric model, but does not explicitly discloses wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises outputting a one- dimensional illustration of the data sufficiency of the three-dimensional geometric model.  However, Chau discloses:
wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises outputting a one- dimensional illustration of the data sufficiency of the three-dimensional geometric model (FIG. 9 provides a graphical representation of classification data, wherein healthy and aspiratory swallowing events are delimited by a line in this one-dimensional illustration. In the context of a multidimensional data set, for example where one or more features are extracted for each of the two data axes, a vectorial distance from a pre-classified training data set can be effectively defined to adequately classify new data sets.).

    PNG
    media_image5.png
    496
    645
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Razzaque in view of HAKANATA disclosed invention, and have wherein graphically representing data sufficiency of the three-dimensional geometric model of the anatomical region comprises outputting a one- dimensional illustration of the data sufficiency of the three-dimensional geometric model, as taught by Chau, thereby to provide method and apparatus for generate the one-dimensional illustration that physical/surgery can easily find a data while treatment the patient.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US 20110137156 A1, hereinafter Razzaque) in view of HATANAKA et al. (US 20190362548 A1, hereinafter HATANAKA) as applied claim 11 above and further in view of Kakadaris et al. (US 20080051660 A1, hereinafter Kakadaris).
Regarding claim 12.  Razzaque in view of HATANAKA discloses the method according to claim 11 and wherein graphically representing data sufficiency of the three-dimensional geometric model of the heart comprises representing data sufficiency of the three-dimensional geometric model of the heart, but does not explicitly disclose wherein graphically representing data sufficiency of the three-dimensional geometric model of the heart comprises representing data sufficiency of the three-dimensional geometric model of the heart using a one-dimensional illustration of data sufficiency relative to angular rotation of the ICE catheter.  However, Kakadaris disclose:
wherein graphically representing data sufficiency of the three-dimensional geometric model of the heart comprises representing data sufficiency of the three-dimensional geometric model of the heart using a one-dimensional illustration of data sufficiency relative to angular rotation of the ICE catheter (Kakadaris, [0067] The intravascular ultrasound (IVUS) catheter consists of either a solid-state or a mechanically-rotated transducer which transmits a pulse and receives an acoustic signal at a discrete set of angles over each radial scan. Commonly, 240 to 360 such one-dimensional signals are obtained per (digital or mechanical) rotation. The envelopes of these signals are computed, log-compressed, and then geometrically transformed to obtain the familiar disc-shaped IVUS image see FIGS. 1A-C. However, most of our discussion will revolve around the original polar representation of the data. That is, stacking the 1-D signals we obtain a 2-D frame in polar coordinates. Stacking these frames over time, we obtain a 3-D volume I(r;.theta.;t) where r indicates radial distance from the transducer, 0 the angle with respect to an arbitrary origin, and t the time since the start of recording (i.e., frame number). The envelope and log-compressed envelope signals are represented by I.sub.e and I.sub.l respectively. Note that I contains real values while I.sub.e and I.sub.l are strictly non-negative. The I, signal represents the traditional method of visualizing ultrasound data, in which log compression is used to reduce the dynamic range of the signal in order for it to be viewable on standard hardware. This signal is the basis for texture-based characterization of IVUS imagery. The signal I has a large dynamic range and retains far more information, including the frequency-domain information lost during envelope calculation. This "raw" signal is the basis for more recent radiofrequency-domain IVUS studies.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Razzaque in view of HAKANATA disclosed invention, and have wherein graphically representing data sufficiency of the three-dimensional geometric model of the heart comprises representing data sufficiency of the three-dimensional geometric model of the heart using a one-dimensional illustration of data sufficiency relative to angular rotation of the ICE catheter, as taught by Kakadaris, thereby to provide a method for difference imaging analysis, where the method is adapted to detect and quantify regions of medical image that help the operator (surgery/physician) easy to process their job.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612